In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus.
IT IS ORDERED by the court, sua sponte, that respondents file with the Clerk of this court on or before June 23,1997, the following documents for in camera review:
1. July 30, 1996 letter from Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., to Robert H. Katz, Ohio Department of Insurance, in response to June 27, 1996 letter from David S. Meyer, Ohio Department of Insurance, including the following attachments and any other attachments or enclosures:
—December 12,1995 letter from Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., to David Colby of Columbia/HCA Health Care Corporation;
—January 22, 1996 letter to Fried, Frank, Harris, Shriver & Jacobson to Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A.;
—March 7,1996 memo regarding latest version of agreement;
—March 19, 1996 memo from Fried, Frank, Harris, Shriver & Jacobson to Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., including any attachments or enclosures.
2. July 31, 1996 letter from Douglas A. Andrews to Robert H. Katz, including any attachments or enclosures.
3. August 12, 1996 letter from Douglas A. Andrews to David S. Meyer and Robert H. Katz, including any attachments or enclosures.
4. August 28, 1996 letter from Douglas A. Andrews to Robert H. Katz in response to August 22, 1996 letter of Robert H. Katz, including the two attached disclosure memoranda; follow-up biographical information; additional copies of the proxy statement; BCBSO membership list; report of D.F. King and information regarding D.F. King services; information regarding Ciuni & Panichi; biographical information referred to in letter; board of trustees listing; December 12, 1995 letter from David Colby regarding liquidated damages provision; a specimen policy; and any other attachments or enclosures.
5. September 5, 1996 letter from Robert H. Katz to Kenneth F. Seminatore at Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., and any attachments or enclosures.
6. September 20,1996 letter from Douglas A. Andrews to Robert H. Katz and any attachments or enclosures.
Douglas, J., dissents.